Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-16, drawn to semiconductor devices, classified in H01L29/7787 and 7786.
II. Claims 17-20, drawn to methods of making semiconductor devices, classified in H01L29/66462.
The inventions are independent or distinct, each from the other because:
Inventions I and II are related as process of making and product made.  The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be made by another and materially different process (MPEP § 806.05(f)).  In the instant case (the process as claimed can be used to make another and materially different product, i.e. one where no source or drain electrode is formed and instead a source region and drain region are all that are formed (which outside contact can be made thereto by outside means).

Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
(a) the inventions have acquired a separate status in the art in view of their different classification (see the different classifications above);

(c) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries); 
(d) the prior art applicable to one invention would not likely be applicable to another invention (here the office notes that prior art available to address the device claim at the least would be unlikely to address the method claim’s specifics).  

Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.

Should the applicant elect the device group I above, this application contains claims directed to the following patentably distinct species
Species 1:  Fig. 1-9 and 10-12 (here grouped together as they are generically claimed in some claims, with some sub-species breakdown below)
Species 2:  Fig. 13-23 (here three species/sub-species are grouped together as they are generically claimed in some claims, with some sub-species breakdown below)

The species are independent or distinct because of the recited mutually exclusive characteristics e.g. “wherein the depletion forming layer is of an integral type and extends in a direction parallel to the gate electrode” (see claim 4 and depending claims thereon) or else “wherein the depletion forming layer has portions spaced apart from each other in a direction parallel to the gate electrode” (see claim 9 and depending claims thereon).  In addition, these species are not obvious variants of each other based on the current record.  
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, claims 1 and 14-16 appear generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  
the species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search queries, here integral vs. portions spaced apart) 
the prior art applicable to one species would not likely be applicable to the other species (the office is already aware of art having multiple semiconductor doped layers under the gate for a 

Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.

If the applicant elects group I (to devices) and species 1 above, this application further contains claims directed to the following patentably distinct sub-species 
Sub-species 1:  Fig. 1-9


The sub-species are independent or distinct because of the recited mutually exclusive characteristics thereof, e.g. “wherein the current limiting layer is of an integral type and extends in a direction parallel to the gate electrode” (see claim 6 along with its parent chain), “wherein the current limiting layer includes portions spaced apart from each other in a direction parallel to the gate electrode” (see claim 7 along with its parent chain). In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable.  Currently, claims 4 and 5 appear generic within this overall species.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  
the species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search queries, here integral vs. portions spaced apart) 
the prior art applicable to one species would not likely be applicable to the other species (here the office notes that the art applicable to the integral claims would not be applicable to the portions spaced apart claims and vice versa, especially should this language be tightened up during prosecution).  

If the applicant elects group I (to devices) and species 2 above, this application further contains claims directed to the following patentably distinct sub-species 

Sub-species 4:  Fig. 13-16 
The sub-species are independent or distinct because of the recited mutually exclusive characteristics thereof, e.g. “wherein the current limiting layer is of an integral type and extends in a direction parallel to the gate electrode” (see claim 11 along with its parent chain), “wherein the current limiting layer includes portions spaced apart from each other in a direction parallel to the gate electrode” (see claim 12 along with its parent chain).  In addition, these species are not obvious variants of each other based on the current record.  
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, 9 and 10 appear generic to these sub-species within this overall species.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  
the species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search queries, here integral vs. portions spaced apart)
the prior art applicable to one species would not likely be applicable to the other species (here the office notes that the art applicable to the integral claims would not be applicable to the portions spaced apart claims and vice versa, especially should this language be tightened up during prosecution).

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species (and here sub-species as appropriate) to be examined even though the and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Applicant will note that upon the allowance of a generic claim (a claim like claim 1 etc. with specifics not drafted to a specific species only), applicant will be entitled to consideration of claims to the remaining additional species which have claims present which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.



Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with 37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRANT S WITHERS whose telephone number is (571)270-1570. The examiner can normally be reached 8-5 M-F.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on 571-272-1731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.














/GRANT S WITHERS/               Primary Examiner, Art Unit 2891